Citation Nr: 1014818	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-33 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for bilateral defective 
hearing. 

Entitlement to service connection for otitis externa.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son and daughter


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 
1942 to November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In March 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

The Veteran's DD 214 shows that his MOS was artillery 
mechanic.  His service treatment records reflect that, on 
audiometric testing, his hearing was within normal limits 
throughout service and did not meet the requirements of 
section 3.385.  The Board notes, however, that the absence of 
in-service evidence of hearing loss is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Here, the Veteran underwent a VA audiometric examination in 
February 2009.  The examination showed bilateral defective 
hearing by VA standards.  The examiner stated that an opinion 
regarding service connection for hearing loss would be mere 
speculation.  The examiner went on to state that hearing 
tests for the Veteran at service entrance and exit were with 
whispered voice and that these tests are not sensitive to 
high frequency hearing loss which is the type of hearing loss 
associated with noise exposure.  He stated that therefore, 
hearing loss may have been present at entry in the military 
and/or at separation."  The Board finds that this rationale 
is inadequate, as it does not explain what the finding that 
the Veteran may or may not have had hearing loss at entry 
and/or exit from service has to do with whether the Veteran's 
current hearing loss disability is related to service.  The 
examiner did not offer an adequate rationale for why offering 
an opinion would be "mere speculation."  The VA opinion was 
insufficient because it did not adequately explain its 
reasoning.  Thus the opinion is ambiguous and the Board must 
remand the claim for clarification.  See, Daves v. Nicholson, 
21 Vet. App. 46, 51 (2007); Nieves-Rodriquez v. Peake, 22 
Vet. App. 295, 304 (2008) (requiring supporting analysis for 
valid medical opinions).  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
If a VA examination is inadequate, the Board must remand the 
case.  A medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007); Bloom v. West, 12 
Vet. App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (when considering application of the 
benefit- of-the-doubt doctrine, reasonable doubt is one 
within the range of probability, as distinguished from pure 
speculation or remote possibility).  Thus a remand is 
necessary.  

Additionally, the Veteran seeks service connection for otitis 
externa.  He has current treatment in the file for otitis 
externa in VA outpatient records.  He has stated that he 
experienced bleeding from his ears after a bomb blast and was 
treated in service for this from that time until the present.  
His service medical records do not reflect such treatment.  
However, his DD 214 shows that his MOS was artillery 
mechanic.  Thus there is a current disability that could have 
occurred based on his documented MOS.  Additionally the 
Veteran and his children have testified that he has had 
continuing treatment for ear infections and bleeding since 
service.  This lay testimony is competent evidence supporting 
his claim of continuity of symptoms since service.  Lay 
persons such as the Veteran and his children can provide an 
account of observable symptoms, such as in this case 
observation that he has difficulty with bleeding of the ears 
and infections, as well as when it was first noticed.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The 
Veteran has not undergone a VA ear examination to obtain an 
opinion regarding the etiology of his currently diagnosed 
otitis externa.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  Have the file reviewed by the 
February 2009 VA examiner for an 
addendum to the examination report.  
After reviewing the file and examining 
the Veteran, the examiner should render 
an  opinion as to whether the Veteran's 
bilateral hearing loss disability is at 
least as likely as not (i.e., to at 
least a 50:50 degree of probability) a 
result of active military service, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means  
that the weight of medical evidence 
both  for and against a conclusion is 
so evenly divided that it is as 
medically sound to  find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
consider the Veteran's exposure to 
acoustic trauma as an artillery 
mechanic in service.  The examiner 
should provide a complete rationale for 
any opinion provided.  The RO should 
ensure that an adequate rationale has 
been given before returning this case 
to the Board. 

If the examiner is unable to give an 
opinion without resorting to 
speculation, the examiner should 
thoroughly explain why such an opinion 
cannot be rendered.  

If the February 2009 examiner is not 
available, schedule the Veteran for a 
VA audiological examination to 
determine the likelihood that the 
Veteran's bilateral hearing loss 
disability is related to acoustic 
trauma sustained in service.  The 
entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

Then the examiner should provide an 
opinion regarding the etiology of the 
hearing loss as noted above.  That is, 
whether the Veteran's bilateral hearing 
loss disability is at least as likely 
as not (i.e., to at least a 50:50 
degree of probability) a result of 
active military service, or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of 
probability).  

The examiner should consider the 
Veteran's exposure to acoustic trauma 
as an artillery mechanic in service.  
The examiner should provide a complete 
rationale for any opinion provided.  
The RO should ensure that an adequate 
rationale has been given before 
returning this case to the Board. 

If the examiner is unable to give an 
opinion without resorting to 
speculation, the examiner should 
thoroughly explain why such an opinion 
cannot be rendered.  

2.  Schedule the Veteran for a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the Veteran's otitis externa.   
The Veteran's claims file must be made 
available to the examiner, and the 
examiner must review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner is requested 
to provide a diagnosis regarding any 
ear disorder found.  The examiner is  
also requested to offer an opinion as 
to  whether it is at least as likely as 
not (e.g., a 50 percent or greater  
probability) that any diagnosed 
disorder  is etiologically related to 
the Veteran's  period of active 
service, particularly to exposure to 
acoustic trauma including bleeding from 
his ears after a bomb blast.  Complete 
rationale must be provided.  If the 
examiner is unable to give an opinion 
without resorting to speculation, the 
examiner should thoroughly explain why 
such an opinion cannot be rendered.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, specific studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the above, 
the claims should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


